DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 09/17/2019. The applicant submits one Information Disclosure Statement dated 09/17/2019. The applicant does not claim Foreign or Domestic priority.

Claim Objections
Claims 1, 9 and 15 are objected to because of the following informalities:  The claims do not have a descriptive preamble describing the inventive concept of the invention pursuant to MPEP 2111.02. The MPEP states the preamble may be used to interpret the claimed invention. However, such a direction presupposes the preamble is descriptive, therefore, it is highly encouraged the applicant amend the preamble to describe the invention. Applicant does not have to include features that limit the scope of the claim. Just as the abstract describes the invention without limiting the invention. The preamble should describe the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7, and 10 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee US 2014/0280527 in view of Kudo US 2004/0128066.
As per claim 1, A virtual assistance system for a vehicle, the virtual assistance system comprising: 
one or more processors; (Chatterjee paragraph 0018 discloses, “The system may also include a processor, such as a processor of a remote computer or a client device, communicatively coupled to the interface, which may be configured to receive and communicate information via the interface and/or a network device.”)
one or more memory modules communicatively coupled to the one or more processors; (Chatterjee paragraph 0032 discloses, “As mentioned, the processor, the memory, and the interface of the system may be part of the first electronic device or may be part of another electronic device.”)

an output device communicatively coupled to the one or more processors; (Chatterjee paragraph 0047 discloses, “The one or more input/output devices 214 may be configured to allow a user to interact with any of the components of the electronic device.  The one or more input/output devices 214 may include a keypad, a keyboard, a cursor control device, such as a mouse, or a joystick.  Also, the one or more input/output devices 214 may include a microphone, one or more visual displays, speakers, remote controls, touchscreen displays or any other devices operative to interact with the electronic device 200, such as any device operative to act as an interface between the electronic device and one or more users and/or other electronic devices.”) and 
machine readable instructions stored in the one or more memory modules that cause the virtual assistance system to perform at least the following when executed by the one or more processors: 
detect a duration of a vehicle stop and, when the detected duration is greater than a predetermined threshold: 
request, through the output device, a reason for the vehicle stop; (Chatterjee paragraph 0014 discloses, “For example, after a user inputs a destination, the APAS may provide at least one question to the user that elicits an additional user input.  The following are example questions the APAS may provide to a user.  Do you want to stop for gas? Do you want to stop at John Smith's house? Do you want to buy a gift for your five-year-old niece? Do you want to meet John Smith at a cafe? Such questions can, for example, be dynamically generated by 
receive, through the input device, a stated reason for the vehicle stop; (Chatterjee paragraph 0014 and 0047)
determine a location of the vehicle stop; (Kudo paragraph 0118 teaches, “The stop position detection means 31 determines whether or not the vehicle has stopped for a predetermined time period or longer with the engine thereof halted and detects latitude and longitude information as position information on the user's vehicle that has stopped.  The set destination analysis means 32 analyzes where a destination set in the car navigation system 1B by the user is located.  The preference information accumulation means 33 refers to the map database 12 and stores information representing the frequency about the place detected by the stop position detection means 31 and the place analyzed by the set destination analysis means 32.”)
determine a time and date of the vehicle stop; (Chatterjee paragraph 0014 discloses, “be dynamically generated by querying a user profile of the user, and comparing the user profile against the current date, time, and location of the user.”) and 
store a record comprising data associated with the stop. (Chatterjee paragraph 0017 discloses, “The information may be stored in memory that may be embedded in or communicatively coupled with a remote computer, such as, a server computer in a network cloud, or a client device, such as a smart phone or a vehicle head unit.”)

As per claim 2, The virtual assistance system of claim 1, wherein the data associated with the stop comprises the duration of the stop, the location of the stop, the time of the stop, the date of the stop, and the stated reason for the vehicle stop. (Kudo paragraph 0118) and (Chatterjee paragraph 0014)
As per claim 3, The virtual assistance system of claim 1, wherein the virtual assistance system further comprises voice input analysis logic to perform speech recognition on the stated reason for the vehicle stop. (Chatterjee paragraph 0037 discloses, “The electronic device 200 may be implemented using electronic devices that provide voice, audio, video and/or data communication.”)
As per claim 4, The virtual assistance system of claim 1, wherein after receiving the stated reason for the vehicle stop, the system determines a category to associate with the stop based on the stated reason. (Chatterjee paragraph 0014)
As per claim 5, The virtual assistance system of claim 1, further comprising route analysis logic to determine a suggested vehicle route based on the data associated with the stop. (Chatterjee paragraph 0015 discloses, “Additionally, in one example of the APAS, a user may receive a route to a requested destination that may include at least one joint point of interest along the route to the requested destination, or the joint point of interest may replace the requested destination.”)
As per claim 6, The virtual assistance system of claim 5, wherein the suggested vehicle route includes a stop at a suggested location that is related to the stated reason for the stop. (Chatterjee paragraph 0015 discloses, “Similar to the individual point of interest, questions for the joint point of interest can, for example, be dynamically generated by reviewing user profiles of the user and the at least one other individual, and comparing the user profiles against the current date, time, and location of the user and the at least one other person.” And Chatterjee paragraph 0018 discloses, “For example, the processor may be configured to determine and communicate, via the interface and/or the network device, one or more first questions for communication to the first electronic device and/or presentation to the first user, based at least on the first navigation information and/or a first user profile.”)
As per claim 7, The virtual assistance system of claim 5, wherein the system outputs an inquiry, through the output device, as to whether a driver of the vehicle would like to take the suggested route. (Kudo paragraph 0090 teaches, “In addition, the car navigation system 1 may be previously notified of nodes corresponding to tourist facilities, entertainment places, stores and the like whose information is suggested to be provided to the user or of nodes corresponding to intersections near the nodes so that the action prediction means 17 calculates the probabilities with respect to routes to these nodes.”)
As per claim 10, The virtual assistance system of claim 9, wherein the data associated with the plurality of vehicle stops includes a duration of each stop, a location of each stop, a time of each stop, a date of each stop, and the reason for each stop. (Kudo paragraph 0118) and (Chatterjee paragraph 0014)
As per claim 11, The virtual assistance system of claim 9, wherein the suggested vehicle route includes at least one suggested stop based at least in part on the data associated with the plurality of vehicle stops. (Chatterjee paragraph 0015)
As per claim 12, The virtual assistance system of claim 11, wherein the at least one suggested stop is based at least in part on a current time. (Chatterjee paragraph 0015)
As per claim 13, The virtual assistance system of claim 11, wherein the at least one suggested stop is based at least in part on a current date. (Chatterjee paragraph 0015)
As per claim 14, The virtual assistance system of claim 11, wherein the machine readable instructions cause the virtual assistance system to: determine at least one pattern of vehicle stops based on the data associated with the plurality of vehicle stops; (Kudo paragraph 0061 teaches, “A first embodiment of the present invention relates to a system for predicting a destination of a user based on a stored action pattern of the user and providing the user with information regarding the predicted destination.”) and 
determine the suggested vehicle route based at least in part on the at least one determined pattern. (Kudo paragraph 0061) and (Kudo paragraph 0118) and (Chatterjee paragraph 0014)
As per claim 15, A method comprising: 
detecting, by a processor of the vehicle, a vehicle stop; (Chatterjee paragraph 0018 discloses, “The system may also include a processor, such as a processor of a remote computer or a client device, communicatively coupled to the interface, which may be configured to receive and communicate information via the interface and/or a network device.”) 
determining a duration of the vehicle stop; (Kudo paragraph 0118) and (Chatterjee paragraph 0014)

receiving, by an input device, a stated reason for the vehicle stop; (Chatterjee paragraph 0014 and 0047)
determining a location of the vehicle stop; (Kudo paragraph 0118)
determining a time and date of the vehicle stop; (Chatterjee paragraph 0014) and 
storing a record comprising the duration of the stop, the location of the stop, the time and date of the stop, and the stated reason for the stop. (Chatterjee paragraph 0017)
As per claim 16, The method of claim 15, further comprising performing speech recognition on the stated reason for the vehicle stop. (Chatterjee paragraph 0037 discloses, “The electronic device 200 may be implemented using electronic devices that provide voice, audio, video and/or data communication.”)
As per claim 17, The method of claim 15, further comprising determining a category to associate with the stop based on the stated reason. (Chatterjee paragraph 0014)
As per claim 18, The method of claim 15, further comprising: determining a suggested vehicle route based at least in part on the stored record. (Chatterjee paragraph 0017 discloses, “The information may be stored in memory that may be embedded in or communicatively coupled with a remote computer, such as, a server computer in a network cloud, or a client device, such as a smart phone or a vehicle head unit.”)
As per claim 19, The method of claim 18, wherein the suggested vehicle route comprises a suggested stop based at least in part of the stored record. (Chatterjee paragraph 0017 discloses, “The information may be stored in memory that may be embedded in or communicatively 
As per claim 20, The method of claim 18, further comprising: 
outputting, through the output device, an inquiry as to whether to make the suggested route the actual route of the vehicle; (Chatterjee paragraph 0047) and (Kudo paragraph 0118)
receiving, through the input device, a response as to whether to make the suggested route the actual route; (Kudo paragraph 0094 teaches, “When it is determined that the information acquisition means 18 receives the position-related information (Yes at S25), the information provision means 19 displays the received information to the user (S26).”) and 
making the suggested route the actual route after receiving a request to do so.(Kudo paragraph 0140 teaches, “FIG. 18 shows an example of a displaying screen of a car navigation system when such a massage is displayed.  As shown in FIG. 18, if the action prediction and the schedule deviates from each other, a massage indicating that the destination for which the user is heading is different from that in the schedule is displayed to the user.”)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chatterjee US 2014/0280527.
9. A virtual assistance system for a vehicle, the virtual assistance system comprising: 
one or more processors; (Chatterjee paragraph 0018 discloses, “The system may also include a processor, such as a processor of a remote computer or a client device, communicatively coupled to the interface, which may be configured to receive and communicate information via the interface and/or a network device.”)
one or more memory modules communicatively coupled to the one or more processors, wherein the memory modules store data associated with a plurality of vehicle stops, wherein the data comprises a reason for each stop; (Chatterjee paragraph 0032 discloses, “As mentioned, the processor, the memory, and the interface of the system may be part of the first electronic device or may be part of another electronic device.”)
an input device communicatively coupled to the one or more processors; (Chatterjee paragraph 0005 discloses, “For example, after a user inputs a destination, the APAS may provide at least one question to the user that elicits an additional user input.”)
an output device communicatively coupled to the one or more processors; (Chatterjee paragraph 0047) and 
machine readable instructions stored in the one or more memory modules that cause the virtual assistance system to perform at least the following when executed by the one or more processors: 
determine a suggested vehicle route based at least in part on the data associated with the plurality of vehicle stops. (Chatterjee paragraph 0015 discloses, “Additionally, in one example of 

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER D PAIGE/Examiner, Art Unit 3661